Citation Nr: 0507116	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  00-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of basic eligibility for 
nonservice-connected pension benefits and, if so, whether the 
claim may be allowed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from July 2, 1964 
to September 4, 1964.  He had a period of Active Duty for 
Training (ACDUTRA) from April 18, 1965 to September 26, 1965.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2003, it was remanded to the 
Department of Veterans Affairs (VA), Wichita, Kansas, 
Regional Office (RO) for further development and 
readjudication on the basis of whether new and material 
evidence had been submitted to reopen a previously denied 
claim of basic eligibility for VA pension benefits.  
Following the completion of the requested development, the RO 
issued a supplemental statement of the case in September 
2004, wherein it was determined that the requisite new and 
material evidence had been submitted to reopen the 
appellant's claim, but then denied the appellant's claim for 
basic eligibility for VA pension benefits.  The case was 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1. All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The appellant's claim for basic eligibility for VA 
pension benefits was denied by the RO in October 1985.  The 
appellant did not file a notice of disagreement within one 
year of notice of that decision.  

3.  Evidence received subsequent to the October 1985 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  Active military service by the appellant for ninety days 
during a period of war is not shown.  The appellant was 
released from active service due to unsuitability and not for 
a medical disability.  


CONCLUSIONS OF LAW

1.  The October 1985 RO decision that denied basic 
eligibility for VA  pension benefits is final.  38 U.S.C.A. § 
7104 (West 2002);38 C.F.R. § 20.1103 (2004).

2.  New and material evidence has been received to reopen a 
claim for basic eligibility for VA pension benefits, and that 
claim is reopened.  38 U.S.C.A. §§ 101, 107, 5100, 5102, 
5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.1, 
3.2 3.3, 3.6, 3.8, 3.156(a), 3.159 (2004).

3.  The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 
C.F.R. §§ 3.2, 3.3, 3.6, 3.159(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist, enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well grounded.

In this case, the VCAA does not affect matters on appeal when 
the issue is limited to statutory interpretation.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). Therefore, a discussion 
of the VCAA is not needed.  In any event, it appears that 
compliance with the VCAA has been achieved, as the appellant 
has been adequately notified of the criteria for entitlement 
to the benefit sought in the December 1999 statement of the 
case, the August 2003 Board remand, a June 2004 letter from 
the RO issued pursuant to the Board remand, and a September 
2004 supplemental statement of the case.  There is no 
reasonable possibility that any additional information or 
evidence would justify allowance of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evidentiary Background:

The veteran filed an initial claim for VA pension benefits in 
November 1984 asserting that he had the requisite active 
service for such benefits.  

The first of the appellant's Armed Forces of the United 
States Report of Transfer or Discharge forms (DD Form 214) 
that was of record in 1985 indicates that he served on active 
duty in the United States Navy from July 2, 1964, to 
September 4, 1964.  The veteran had a total of 2 months 3 
days of active service for this period.  The character of the 
veteran's discharge was "honorable."  The veteran's service 
medical records indicate that his discharge was by reason of 
unsuitability based upon emotional immaturity and a history 
of somnambulism that existed prior to service.  

There was also of record a second Armed Forces of the United 
States Report of Transfer or Discharge form (DD Form 214) 
that indicates that the veteran had a period of Active Duty 
for Training (ACDUTRA) with the Army National Guard from 
April 18, 1965 to September 26, 1965.  The character of the 
veteran's discharge was "under honorable conditions."  The 
veteran's service personnel records indicate that his 
discharge was by reason of misconduct due to fraudulent entry 
into the Army.  Upon his release from active duty for 
training, he was transferred to a reserve unit with a 
terminal date of reserve obligation of March 25, 1971.

In October 1985, the Denver RO determined that the appellant 
did not have the requisite service to establish basic 
eligibility for nonservice-connected pension benefits.  It 
was found that the veteran had not served for at least 90 
days, part of which was during a wartime period; or that he 
was discharged for a disability incurred in or aggravated by 
service.  The appellant was provided notice of that decision 
in October 1985, but did not file a notice of disagreement 
within one year from the date of that notice.  

In February 1998, service connection was denied by the RO for 
sleepwalking and a bipolar disorder.  The veteran did not 
file a notice of disagreement within one year from the notice 
of that decision.  

In October 1999, the appellant filed another claim for 
nonservice-connected pension benefits.  In the advancement of 
his claim, he has argued that he was separated from active 
service because of a medical disability that was incurred in 
or aggravated by such service, and he should thus be granted 
pension benefits on that basis.  

The RO denied the appellant's claim in November 1999 as he 
did not meet the basic eligibility criteria for nonservice-
connected pension benefits as he did not have the requisite 
wartime service and was not discharged by reason of a 
service-connected disability.  The appellant perfected an 
appeal of that decision.  

As noted above, pursuant to the Board's August 2003, remand, 
the RO issued a supplemental statement of the case in 
September 2004, wherein it was determined that the requisite 
new and material evidence had been submitted to reopen the 
appellant's claim.  Following the reopening of the claim, the 
RO then denied the appellant's claim for basic eligibility 
for VA pension benefits.  

Claim to Reopen:

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.

In October 1985, the RO determined that the appellant did not 
have the requisite service for purposes of eligibility for 
non-service-connected pension benefits.  Because the 
appellant did not express disagreement with this decision 
within one year of receiving notification, the Board finds 
that the October 1985 decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

Thereafter, in October 1999, the appellant filed a new claim 
for basic eligibility for nonservice-connected pension 
benefits.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.

Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  Accordingly, the Board 
will proceed to determine whether new and material evidence 
has been submitted to reopen the appellant's claim for basic 
eligibility for VA pension benefits without regard to the new 
version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that 
there has been received new and material evidence sufficient 
to reopen the appellant's claim for basic eligibility for VA 
pension benefits.  In the October 1985 decision, the RO found 
that basic eligibility for VA pension was not warranted 
because the veteran did not have the requisite 90 day period 
of service, part of which was during a period of war, and 
that the veteran was not separated from service due to a 
service-connected disability.  

The RO based this conclusion upon personnel records and 
service medical records that were in the claims file at the 
time.  Significantly, however, at the time of that decision, 
the veteran had not yet asserted that he was separated from 
service due to a service-connected medical disability.  That 
assertion originated with the veteran's more recent claim in 
1999.  

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service. 38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2004).  

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions:  (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The 
Vietnam era is a period of war.  38 U.S.C.A. § 101(11) 
(West 2002).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.

For the claims based on service in Vietnam, service in 
Vietnam includes service in the waters offshore, or in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313 (2004).

Critical to the analysis of the veteran's assertions in 
question, it is important to note that for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the Court held that the prior holdings in Justus and 
Evans that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge.

The veteran's assertions that he was separated from service 
due to a service-connected disability, must be weighed 
against the contrasting evidence of record in order to reject 
them.  Without that comparison, it would be difficult to 
conclude that the veteran's assertions do not bear upon the 
specific matter under consideration, namely, whether the 
appellant was separated from service because of a service-
connected disorder, and thus whether he had the requisite 
service for eligibility for VA pension.

Moreover, it is noted that additional medical and personnel 
records have been introduced into the record that are 
pertinent to the claim.  It is also noted that there is of 
record a 1998 denial of a claim for service connection by the 
RO for sleepwalking, one of the factors relevant to the 
veteran's separation from service.  

As noted above, in Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of a case, even where it would not be 
enough to convince the Board to grant a claim.

In essence, the only way to dispose of the veteran's 
statements is to make a determination as to their 
credibility.  In doing so, the evidence must be scrutinized 
or weighed against all of the other evidence of record.  As 
such, it must be considered in order to fairly decide the 
appellant's claim.  By definition, therefore, the newly 
submitted affidavit evidence is new and material and fulfills 
the requisite for the reopening of the appellant's claim.  
This is not to concede that the evidence is preponderating or 
even persuasive in favor of the appellant in the ultimate 
determination of whether he is eligible for VA pension 
benefits.  For purposes of the reopening of the claim, 
however, it is deemed credible and must be considered.  Its 
ultimate credibility can only be weighed upon de novo review 
of all of the evidence, both new and old.  

Accordingly, the Board finds that new and material evidence 
has been submitted, and the claim for eligibility for VA 
pension benefits previously denied the claimant is reopened.  
The benefit sought on appeal is granted to this extent.  
Having reopened the claim, the Board must now determine 
whether the appellant meets the basic eligibility for 
nonservice-connected pension benefits.



Basic Eligibility for Nonservice-connected Pension Benefits:

The sole question remaining before the Board is whether the 
appellant has established threshold eligibility for a 
nonservice-connected pension.  The appellant argues that 
although he did not serve for 90 days, his period of service 
falls into an exception to the 90 day rule in that he was 
separated from service as a result of a medical disability 
incurred in service.  Thus, he maintains that he meets the 
basic eligibility requirements for a nonservice-connected 
(NSC) pension.

Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life. 38 C.F.R. §§ 3.340(b), 4.15 (2004).

Eligibility for VA pension benefits generally requires an 
initial showing that the claimant is a veteran who served on 
active duty for at least 90 days during a period of war.  38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (2004).  VA 
determination of whether a claimant's service meets these 
threshold requirements usually is dependent upon service 
department records verifying the character of a claimant's 
service.  See 38 C.F.R. § 3.203 (2004); Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  A claim by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The evidence of record clearly and irrefutably establishes 
that the veteran had a total of 2 months and 3 days of active 
service during the Vietnam War era, from July 2, 1964, to 
September 4, 1964.  Although the veteran also had a period of 
ACDUTRA from April 18, 1965 to September 26, 1965, such 
ACDUTRA service does not qualify as active service for VA 
pension purposes.  38 C.F.R. §§ 3.2, 3.3, 3.314 (2004).  
Thus, the veteran did not have the requisite 90 days of 
active service needed for eligibility for VA pension 
benefits.  

Although the veteran claims that he is eligible for pension 
because he was separated from active service as a result of a 
service-connected disability, the evidence establishes that 
the veteran's actual discharge was by reason of unsuitability 
based upon emotional immaturity and a history of somnambulism 
that existed prior to service.  Significantly, in 1998 
service connection was denied for sleepwalking and a bipolar 
disorder.  The veteran did not file a timely notice of 
disagreement with that decision and it became final.  There 
is no other indication that the veteran was separated from 
service for any reason other than unsuitability.  

In consideration of the foregoing, the Board finds that the 
appellant's service does not meet the threshold requirements 
for eligibility for VA pension benefits.  Therefore, his 
claim for entitlement to nonservice-connected disability 
pension benefits lacks legal merit and his claim must be 
denied.

While the appellant had active service and ACDUTRA service 
during the Vietnam Era, none of his periods of service meet 
the criteria for active military, naval, or air service set 
forth at 38 C.F.R. § 3.6(a).  The veteran's service does not 
meet the criteria for basic eligibility for nonservice-
connected pension benefits under 38 U.S.C.A. § 1521(j).  The 
appellant did not serve in active military, naval or air 
service for 90 days or more during a period of war.  He was 
not discharged or released from service for a service-
connected disability, nor does the record indicate that he 
should have received such a discharge.  The appellant is not 
shown to have served on active duty for a period of 90 
consecutive days or more which began or ended during a period 
of war.  Finally, he did not serve on active duty during more 
than one period of war for an aggregate of 90 days or more.

Accordingly, the Board concludes that, because the 
appellant's service does not meet any of the criteria 
described, he does not meet the basic eligibility 
requirements for nonservice-connected pension.  38 U.S.C.A. § 
1521(j).  As the disposition of this pension claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As a 
consequence, basic eligibility for nonservice-connected 
pension benefits is precluded by law.  38 U.S.C.A. § 1521(a), 
(j); 38 C.F.R. § 3.3(a)(3).



ORDER

New and material evidence having been submitted, the claim 
for basic eligibility for nonservice-connected disability 
pension benefits is reopened.  To this extent only, the 
benefit sought on appeal is allowed.

The claim for basic eligibility for nonservice-connected 
disability pension benefits is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


